Mr. Justice Harris delivered the opinion of the court. 2. Appeal and ebbob, § 1325*—when presumptions in favor of findings. The same presumptions follow the finding of the court that follow the verdict of a jury as to question of fact. 3. Appeal and ebbob, § 1325*—when court presumed to have considered only competent evidence. It will be presumed that a court in coming to a conclusion as to a finding of fact, considers only-competent testimony. 4. Witnesses, § 39*—when wife incompetent. A wife who acts as an agent of her husband in securing the renewal of a note is an incompetent witness in an action by the husband involving the note, where the husband is disqualified because of the fact that he is a party in interest.